Citation Nr: 1548124	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  14-07 360A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Cleveland, Ohio


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at Summa Health System on November 12, 2010.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and spouse, G. E.


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from November 2000 to August 2005.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an March 2011 rating decision by the Department of Veterans Affairs (VA) Nebraska-Cleveland, Ohio VA Medical Center (VAMC) which denied the Veteran's claim of entitlement to payment or reimbursement of unauthorized medical expenses incurred at Summa Health System on November 12, 2010.

A videoconference hearing was held before the undersigned Veterans Law Judge in August 2015.  A transcript the hearing has been associated with the record. 

The Board notes that, in addition to the paper claims file, it has reviewed the paperless, electronic claims file associated with the appellant's claim. 

The Board notes it appears from the VBMS e-folder that the Veteran has submitted a notice of disagreement with regard to a March 2013 rating decision of the Cleveland, Ohio Regional Office (RO).  The VBMS e-folder shows that in June 2014, the RO acknowledged receipt of the notice of disagreement and was administratively processing the matter.  This matter is not currently before the Board and will not be further addressed as the record indicates that it is being processed by the RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has requested reimbursement for his unauthorized medical expenses incurred at the Summa Health System Emergency Department on November 12, 2010.  He asserts that after vomiting for four days, on November 12, 2010, he went to the Akron, Ohio community based outpatient clinic (CBOC).  He further notes that he was told the computers were down so nothing could be done for him.  He states that he was told to go to the Cleveland, Ohio VAMC or any Akron hospital.  He also contends that he did not have money for gas to travel to the VAMC, so he went to the Summa Health System emergency room in Akron.  See March 2014 VA Form 9; August 2015 Board Hearing transcript. 

According to the hospital report, he complained of three to four days of nausea, vomiting, and diffuse abdominal pain.  Due to concern for appendicitis, a CT was obtained which showed a normal appendix, and diverticulosis, but not diverticulitis.  At that time he was feeling better and successfully completed a p.o. (by mouth) challenge.  He was offered admission but declined.  He was discharged with prescriptions for Phenergan and Bentyl.  

The Veteran is not service-connected for any vomiting disability at the present time; however he claims that his vomiting is related to his service-connected posttraumatic stress disorder.  He also contends that his emergency room visit was rendered in a "medical emergency" of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  In addition, he asserts that the VAMC in Cleveland, Ohio was not feasible because he did not have enough money for gas to travel the distance from his home.  See March 2014 VA Form 9; August 2015 Board Hearing transcript. 

Upon review, the Board finds that additional development of the evidence is required. 

First, a remand is required to secure possible outstanding VA records.  In this regard, if the Veteran presented for treatment at the Akron CBOC, the VAMC should obtain any outstanding VA medical or administrative records from November 12, 2010 and associate them with the claims folder.

Second, the October 2013 statement of the case (SOC) references that there was clinical review of the Veteran's case with VA medical opinions dated in March 2011, July 2011, and January 2013.  These VA opinions evidently addressed whether there was a medical emergency and whether VA facilities were feasibly available.  However, these VA medical opinions are not associated with the paper or electronic claims file.  Thus, a remand to the VAMC is required to secure these VA medical opinions. 

Accordingly, the case is REMANDED for the following actions:

1.  The VAMC should secure all medical and/or administrative records from the Akron, Ohio CBOC dated on November 12, 2010 regarding the Veteran.  If these records exist, they should be obtained and associated with the claims file.

All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available, a response to that effect should be documented in the file.

2.  After completion of the above development, the VAMC should secure copies of the previous VA medical opinions dated in March 2011, July 2011, and January 2013.  These opinions evidently addressed whether there was a medical emergency and whether VA facilities were feasibly available.  If no rationale was provided for the previous opinions, the VAMC may seek clarification from the providers (or another suitably qualified physician if they are unavailable).

4. When the development requested has been completed, the case should be reviewed by the VAMC on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




